Citation Nr: 0636085	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  94-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence was received to reopen 
a claim of entitlement to service connection for 
postoperative residuals of inguinal hernias.

3.  Entitlement to service connection for postoperative 
residuals of inguinal hernias.

4.  Entitlement to service connection for German measles 
(rubella).  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chicken pox (varicella).

6.  Entitlement to a compensable rating for tonsillitis. 




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active Army service from November 1955 to 
October 1957 and subsequent Army National Guard service at 
various times, including a period of active duty for training 
(ACDUTRA) from July 5 to July 30, 1977.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 1991 and later rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In August 2004, the Board reopened a claim of entitlement to 
service connection for a back disorder and remanded it for 
further development.  In that decision, the Board also 
remanded an appeal to reopen a claim for service connection 
for residuals of bilateral inguinal hernias so that the RO 
could issue a statement of the case (SOC).  The RO has issued 
the SOC and the veteran has perfected the appeal.  Thus, the 
Board will address the application to reopen a claim of 
entitlement to service connection for postoperative residuals 
of bilateral inguinal hernias.  

Since the August 2004 Board decision and REMAND, the veteran 
has also perfected three additional appeals.  These are for 
entitlement to service connection for German measles 
(rubella), an application to reopen a claim of entitlement to 
service connection for chicken pox (varicella), and for a 
compensable rating for residuals of tonsillitis. 

Entitlement to service connection for post operative 
residuals of bilateral inguinal hernias is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Competent medical evidence relates the current back 
disorder to the natural aging process.  

2.  There is no medical evidence of a current disability 
related to German measles.  

3.  By rating decision of February 1991, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to service connection for post 
operative residuals of bilateral inguinal hernias and 
properly notified the veteran of that decision.  

4.  The veteran did not perfect an appeal of the February 
1991 decision and it became final.

5.  Evidence received at the RO since the February 1991 
rating decision must be considered in order to fairly decide 
the merits of the claim of entitlement to service connection 
for post operative residuals of bilateral inguinal hernias.  

6.  By rating decision of July 1960, the RO denied 
entitlement to service connection for chicken pox and 
properly notified the veteran of that decision.  

7.  The veteran did not appeal the July 1960 RO rating 
decision and it became final.

8.  Evidence received at the RO since the July 1960 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for chicken pox.

9.  Tonsillitis is manifested by two to three episodes of 
tonsillitis per year that are treated by antibiotics but do 
not cause any speech impairment or require bed rest.  




CONCLUSIONS OF LAW

1.  A chronic back disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

2.  A disability manifested by German measles or its 
residuals was not incurred in active military service.  
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The February 1991 rating decision, which denied service 
connection for post operative residuals of bilateral inguinal 
hernias, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2006).

4.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for post operative 
residuals of bilateral inguinal hernias.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

5.  The July 1960 rating decision, which denied service 
connection for chicken pox, is final.  38 U.S.C. § 4005; 
38 C.F.R. § 3.104(a); effective May 29, 1959, to Dec. 31, 
1962.  

6.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for chicken 
pox.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).

7.  The criteria for a compensable schedular rating for 
tonsillitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6516 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in April, October, and November 2003, in July and 
September 2004, and in February and April 2006.  These 
letters informed the veteran of what evidence is needed to 
substantiate the claims, what evidence he was responsible for 
obtaining, and what evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the Board did remand the 
case in December 2002 and August 2004, as well as previously.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  The RO 
provided appropriate notice of the Dingess requirements in 
its April 2006 letter.      

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131, 1137 (West 2002), 
38 C.F.R. § 3.303(a) (2006).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The special considerations for service connection for chronic 
diseases such as arthritis, as defined at 38 C.F.R. § 3.307 
and 3.309, are not available for injury incurred during 
ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Service Connection for a Back Disorder

In November 1984, the veteran reported back and hip 
conditions to VA.  He asserted that he injured his back when 
he fell while climbing a rope during National Guard ACDUTRA 
in July 1977.  His service medical records do not mention the 
injury.  

A February 1985 VA examination report reflects tenderness and 
spasm of the low back and a diagnosis of lumbar paravertebral 
myositis.  

An Army medical officer wrote a letter in January 1988, in 
which he/she recalled that the veteran fell during an 
obstacle course in 1977 and injured his back.  The medical 
officer recalled that the veteran was ordered to remain in 
quarters with anti-inflammatory medication and that further 
follow-up was not made.  

In December 1988, a private doctor wrote a letter certifying 
treatment for low back spasm and bilateral hernias.  Another 
private doctor wrote a letter mentioning low back treatment 
"since 1987."  

Certain witnesses have also offered written statements 
vouching for the claimed injury during ACDUTRA in July 1977.

In October 2001, a VA physician reviewed the claims files, 
examined the back, offered a diagnosis of lumbar spine 
degenerative joint disease by X-rays, and opined that the 
current back disorder is related to the natural aging 
process.  The physician noted that the veteran had not sought 
treatment for the low back until 1988.  This opinion is 
persuasive, as it is based on essentially correct facts, 
although the record reflects that the veteran sought 
treatment in 1987.  

When the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran does not possess any 
specialized training and it is not contended otherwise.  
Thus, any claim he may have made regarding the cause of the 
current low back disorder cannot be afforded any weight.  

Because the veteran has not submitted any competent evidence 
of a link between the current low back disorder and active 
service, and because the only medical evidence addressing the 
etiology of the current back disorder is negative, after 
considering all the evidence of record, the Board finds that 
the preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim of 
entitlement to service connection for a back disorder must be 
denied.  




Service Connection for German Measles

There is no evidence of the veteran ever having German 
measles, either during or since active service.  Moreover, 
the veteran has not reported any residual impairment stemming 
from such disease, assuming arguendo that he did have German 
measles.  Although the veteran has presented evidence of 
tonsillitis during active service, which suffices as evidence 
of an injury or disease during active service, he has not 
presented any evidence of a current disability related to 
German measles.  

The claim lacks two of the three prerequisites for service 
connection.  Shedden, supra.  There is no relevant injury or 
disease during active service and there is no current 
disability.  Thus, the claim must be denied.  

After considering all the evidence of record the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  

Reopening a Claim of Entitlement to Service Connection for 
Postoperative Bilateral Inguinal Hernias

In February 1991, the RO determined that sufficiently new and 
material evidence had not been submitted to reopen a finally 
denied claim for service connection for residuals of 
bilateral inguinal hernias.  The veteran and his 
representative were notified of that decision.  The veteran 
submitted a notice of disagreement (NOD) and the RO issued a 
statement of the case (SOC), but the veteran did not submit a 
VA Form 9, Substantive Appeal, or other document containing 
the necessary information.  Thus, the February 1991 rating 
decision became final and the RO closed the case.  

Pursuant to 38 U.S.C.A. § 5108, when a claim has been 
disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a), 3.160, 
20.200, 20.201, 20.202, 20.301(a), 20.1103 (2006).

38 C.F.R. § 3.156(a) (2006) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  In February 2000 and again in February 2001, the 
veteran expressed a desire to pursue service connection for 
inguinal hernias.  Therefore, the claim must be evaluated 
using the earlier-more liberal-version of the regulation 
which states:

New and material evidence is evidence that has not 
been previously submitted to agency decision 
makers that bears directly and substantially upon 
the specific matter under consideration, that is 
neither cumulative nor redundant and that, by 
itself, or in connection with evidence previously 
assembled, is so significant that it must be 
considered to fairly decide the merits of the 
claim.  

38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998) (newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability).  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence considered in the February 1991 RO 
rating decision consists of service medical records, a VA 
examination report, VA hospital and outpatient treatment 
reports, private medical records, the veteran's claims and 
statements.  These show that the veteran fell and was injured 
during ACDUTRA in July 1977.  He was seen at St Luke's 
Hospital on March 8, 1982, for inguinal masses that had been 
noticed for six months.  On June 13, 1984, VA performed 
surgery for bilateral inguinal hernia repair.  Letters from 
service comrades who saw the veteran injure himself in a fall 
during ACDUTRA in July 1977 and a letter from a former Army 
physician who treated the veteran after he fell were also 
considered.  

The Board must review the evidence submitted since the final 
February 1991 decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant, whether it is so significant it 
should be considered to fairly evaluate the claim, or whether 
it results in a more complete record for evaluating the 
service connection claim.  The new evidence submitted 
includes an April 14, 2004, letter from Dr. F.S. Padilla that 
directly relates the bilateral inguinal hernias to trauma 
suffered in the Army.  

After reviewing the above evidence, the Board finds that new 
and material evidence has been submitted.  No prior evidence 
relates the claimed condition to active service.  Because 
this new evidence does, the claim must be reopened.  

Reopening a Claim of Service Connection for Chicken Pox 
(varicella)

In July 1960, the RO denied entitlement to service connection 
for residuals of chicken pox.  The veteran was notified of 
that decision and of his appeal rights and he did not appeal.  
Thus, the July 1960 rating decision became final and the RO 
closed the case.  38 U.S.C. § 4005; 38 C.F.R. § 3.104(a); 
effective May 29, 1959, to Dec. 31, 1962.  

In June 2004, the veteran expressed a desire to pursue 
service connection for chicken pox.  Therefore, the claim 
must be evaluated using the more recent version of the 
regulation, as set forth in the previous section.  

The relevant evidence considered in the July 1960 RO rating 
decision consists of service medical records, a few VA 
clinical records, and the veteran's claims and statements.  
These show that the veteran was hospitalized a short time 
during active service for chicken pox.  He was released back 
to full duty, however.  No residual disability has been 
diagnosed since then.  Subsequent sore throats were felt to 
be related to tonsillitis and service connection for 
tonsillitis has been granted.  

The Board must review the evidence submitted since the final 
July 1960 decision to determine whether any of it is new and 
material evidence, that is, whether it raises a reasonable 
possibility of substantiating the claim.  The new evidence 
submitted does not tend to show a current residual of chicken 
pox, which is the same evidence found to be lacking 
previously.  Thus, the veteran' new claim is merely redundant 
of an earlier considered claim and is not new and material 
evidence.  

After reviewing the above evidence, the Board finds that new 
and material evidence has not been submitted.  Therefore, the 
application to reopen the claim of entitlement to service 
connection for chicken pox must be denied.  

Compensable Rating for Tonsillitis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

According to a January 2005 RO rating decision, tonsillitis 
has been rated noncompensably for the entire appeal period 
under Diagnostic Code 6599-6516.  Under Diagnostic Code 6516, 
laryngitis is rated under the general rating formula for 
diseases of the nose and throat.  A 10 percent evaluation is 
warranted for hoarseness with inflammation of the cords or 
mucous membrane.  A 30 percent evaluation is warranted for 
hoarseness with thickening or nodules of cords, polyps, 
submucous infiltration, or premalignant changes on biopsy.  
38 C.F.R. § 4.97, Diagnostic Code 6516 (2006).  

According to a September 2004 VA compensation examination 
report, the veteran's tonsillitis is currently manifested by 
two to three sore throats per year, which are treated by 
antibiotics.  The veteran has not reported speech impairment, 
inflammation of the cords or mucous membrane, or a need for 
bed rest during a tonsillitis episode.  He did not have 
tonsillitis at the time of the examination.  

Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 10 
percent schedular rating under Diagnostic Code 6516 are not 
more nearly approximated.  This is because there is no 
evidence, lay or medical, of hoarseness with inflammation of 
the cords or mucous membrane during a tonsillitis episode. 

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for a compensable schedular disability rating for tonsillitis 
is therefore denied.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Tonsillitis has not been shown, or alleged, to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. App. at 
227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for a back disorder is denied.  

Service connection for German measles is denied.

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for post operative residuals of bilateral inguinal 
hernias must be granted.  

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for chicken pox is denied.  

A compensable rating for tonsillitis is denied.


REMAND

Because the claim for service connection for postoperative 
residuals of inguinal hernias has been reopened, VA must 
consider the claim on the merits.  

The veteran has submitted satisfactory medical and lay 
evidence that he was injured during training with the 
National Guard in July 1977.  A private medical opinion 
relates bilateral inguinal hernias to the injuries that he 
suffered.  It is not known whether the physician has based 
this opinion on a review of all the pertinent medical 
history, however.  It would be helpful, therefore, if a 
qualified VA physician would review the claims files and 
address whether it is at least as likely as not (50 percent 
or greater probability) that the bilateral inguinal hernias 
that appeared in the early 1980s are related to the injury 
that occurred in July 1977.  

Accordingly, this case is remanded to the AMC for the 
following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2005) and 38 C.F.R. § 3.159 
(2005)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a notice that includes: 
(1) an explanation as to the information 
or evidence needed to establish a 
disability rating and an effective date, 
if service connection is granted for 
bilateral inguinal hernias, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist specifically affecting the 
remaining issue on appeal.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should afford the 
veteran an examination, by an appropriate 
specialist, to determine the etiology of 
his bilateral inguinal hernias.  The 
physician is asked to review the claims 
files and address whether it is at least 
as likely as not (50 percent or greater 
probability) that bilateral inguinal 
hernias were caused by an injury in July 
1977.  All indicated tests and studies 
should be undertaken.    

The physician should offer a rationale 
for any conclusion in a legible report.  
If the question cannot be answered, the 
physician should state the reason.  

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should adjudicate on 
the merits the claim of entitlement to 
service connection for postoperative 
residuals of inguinal hernias.  If the 
benefit sought remains denied, the 
veteran should be furnished a 
supplemental statement of the case and 
given opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2006).
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


